GRO Global Realty Outsourcing March 7, Report on Assessment of Compliance with Servicing Criteria (i) Global Realty Outsourcing, Inc (the Company ), is responsible for assessing compliance with the applicable servicing criteria set forth in Item 1122 (d) of Regulation AB relating to Schedule # 30, dated May 31, 2005 of the Amended and Restated Services Agreement, dated as of June 27, 2003, as amended by Amendment #1 to the Amended and Restated Services Agreement dated as of February 24, 2005 (the Agreement). (ii) Company used the following criteria in paragraph (d) of Item 1122 of Regulation
